Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendment filed on 04/14/2021. Claims 1-4 have been amended. 
Currently claims 1-14 are pending.
This Action is made Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kashima et al. US 2006/0152656.
Claim 1: Kashima et al. disclose an optical element comprising: 
(Fig. 1) an optically-anisotropic layer 10 (retardation layer) [0086] that is formed using a liquid crystal composition (liquid crystal molecules) including a liquid crystal compound [0086], 
(Fig. 1) the optically-anisotropic layer 10 has a liquid crystal alignment pattern in which a direction of an optical axis (liquid crystal molecule directors Da, Db) [0086] derived (twisted) while continuously rotating in at least one in-plane direction (between upper/lower surfaces),
(Fig. 1) the optically-anisotropic layer 10 has regions 12 (minute units ‘domains’) [0083] in which the optical axis Da, Db (liquid crystal molecule directors) is twisted in a thickness direction of the optically-anisotropic layer 10 and rotates (twist angle of liquid crystals) [0013], 
the regions 12 (minute units ‘domains’) having different magnitudes of twist angles in different positions in a plane (the twist angles of twisted directors Da, Db in the domains 12 are varied and not coincident with each other) [0085], and the optically-anisotropic layer allows transmission of light (transmitted light by the birefringence value of the liquid crystal molecules in the retardation layer) [0009] and diffracts light (by refractive index in the optical axis direction with respect to the refractive index in the direction perpendicular to the optical axis) [0092].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kashima et al. US 2006/0152656 in view of Yoshida PCT JP2016/066219 (US 2018/0164480).
Claims 2-10: Kashima et al. disclose as above

Claim 2: (Fig. 18) in a case where a length over which the direction of the optical axis derived from the liquid crystal compound rotates by 1800 in a plane is set as a single period (helical pitch p) [0154], the optically-anisotropic layer has regions having different lengths (decreasing or increasing) of the single periods (rotating by 1800) in the liquid crystal alignment pattern in the plane (in each of the helical structures 7, the helical half pitch hp increases with increasing distance from the light incidence surface 13, i.e., different magnitudes of twist angles in the thickness direction) [0156].
Claim 3: (Fig. 8) [0117] a plurality of regions (stacking of concentric layers 17) having different lengths (varying horizontal lengths, due to stacking of concentric layers 17) of the single periods in the liquid crystal alignment pattern are arranged in order of the length of the single period in the optically-anisotropic layer in the plane, (Figs. 4, 18) the plurality of regions having different magnitudes of twist angles in the thickness direction are arranged in order of the magnitude of the twist angle in the thickness direction, and (Fig. 8) the optically-anisotropic layer has a region in which a direction of a permutation of the lengths of the single periods is different from a direction of a permutation of the magnitudes of the twist angles in the thickness direction (varying horizontal lengths, due to stacking of concentric layers 17).
Claim 4: (Figs. 17A, 18) the optically-anisotropic layer has a region in which the magnitudes of the twist angles over the entire region in the thickness direction are 100 to 3600
Claim 5: (Fig. 18) in the optically-anisotropic layer 3, the length of the single period in the liquid crystal alignment pattern gradually decreases in the in-plane direction in which (in each of the helical structures 7, the helical half pitch hp increases with increasing distance from the light incidence surface 13) [0156].  
Claim 6: (Figs. 7, 9A) [0015] the liquid crystal alignment pattern of the optically-anisotropic layer 3 is a concentric circular pattern having a concentric circular shape (reflective surfaces 17 are concentric to one another and are arranged at equal intervals each corresponding to the helical half pitch hp) where the in-plane direction in which the direction of the optical axis derived from the liquid crystal compound (9) changes while continuously rotating moves from an inside toward an outside (helical structures 7 with helical half pitch hp increases with increasing distance from the light incidence surface 13, i.e., different magnitudes of twist angles in the thickness direction) [0156].  
Claim 7: (Fig. 18) a plurality optically-anisotropic layers 17 (reflective surfaces), wherein the optically-anisotropic layers 17 have different directions of twist angles in the thickness direction of the optically-anisotropic layers (in each of the helical structures 7, the helical half pitch hp increases with increasing distance from the light incidence surface 13, i.e., different magnitudes of twist angles in the thickness direction) [0156]. 
Claim 8: (Fig. 18) a plurality optically-anisotropic layers 17 (reflective surfaces), wherein the optically-anisotropic layers 17 have different magnitudes of twist angles in the thickness direction of the optically-anisotropic layers (in each of the helical structures 7, the helical half pitch hp increases with increasing distance from the light incidence surface 13, i.e., different magnitudes of twist angles in the thickness direction
Claim 9: (Fig. 18) a plurality of optically-anisotropic layers 17 (reflective surfaces) [0069], wherein the optically-anisotropic layers 17 have liquid crystal alignment patterns having the same direction in which a direction of an optical axis derived from the liquid crystal compound continuously rotates in at least one in-plane direction rotates (the directions of orientation of the liquid crystal molecules 11 on each of the reflective surfaces 17 are identical among the plurality of helical structures 7) [0086].
Claim 10: Regarding the limitation “the length of the single period in the liquid crystal alignment pattern is 50 μm or less”: Yoshida discloses in [0125-0126] that increasing the period T increases the curvature radius of the reflective surfaces 17, and thus reduces the diffusion range of the light L3; and reducing the period T reduces the curvature radius of the reflective surfaces 17, and thus extends the diffusion range of the light L3, as needed.
It would have been an obvious matter of design choice to have the length of the single period in the liquid crystal alignment pattern is 50 μm or less as needed, since applicant has not disclosed that such length ‘50 μm or less’ solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Yoshida’s structure.  

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kashima et al. US 2006/0152656 in view of Saarikko et al. US 2016/0231568.
Claim 11: Kashima et al. disclose an optical element as in claim 1 above
Kashima et al. disclose 
(Fig. 1) an optically-anisotropic layer 10 (retardation layer) [0086] that is formed using a liquid crystal composition (liquid crystal molecules) including a liquid crystal compound [0112-0114], 
Saarikko et al. further teach 
(Fig. 2) a light guide element comprising a light guide plate 10 [0049]; and 
(Fig. 2) in the light guide plate 10, the optical element (Yoshida’s optical element) is disposed on a surface of the light guide plate 10, the optical element is disposed such that the twist angle in the thickness direction of the optically-anisotropic layer gradually changes toward a traveling direction of light (Yoshida discloses in [0156] (Fig. 18) in each of the helical structures 7, the helical half pitch hp increases with increasing distance from the light incidence surface 13)
It would have been obvious to one of ordinary skill in the art to modify Kashima's invention with Saarikko’s waveguide structure in order to provide guided light from a light engine onto an eye of a user to make an image visible to the user, as taught by Saarikko [Abstract],

Claim 12: Kashima et al. disclose an optical element as in claim 1 above
Kashima et al. disclose 
(Fig. 1) an optically-anisotropic layer 10 (retardation layer) [0086] that is formed using a liquid crystal composition (liquid crystal molecules) including a liquid crystal compound [0112-0114], 
Saarikko et al. further teach 
(Fig. 2) a light guide element comprising a light guide plate 10 [0049]; and 
(Fig. 2) a first diffraction element 17 (imaging optics) [0049] that is disposed on a surface of the light guide plate 10 and diffracts light to be incident into the light guide plate 10; 
a third diffraction element (walls of LGP 10) that diffracts light propagated in the light guide plate 10 to be emitted to an outside of the light guide plate 10; and 
a second diffraction element 22 (exit pupil) [0049] that diffracts light propagated from a position of the first diffraction element 17 in the light guide plate in a direction toward the third diffraction element (walls of LGP 10), 
at least one of the second diffraction element or the third diffraction element (third diffraction element; i.e., walls of LGP 10) - Yoshida’s optically-anisotropic layer 3, see Fig. 1, is equivalent to the recited ‘third diffraction element’
It would have been obvious to one of ordinary skill in the art to modify Kashima's invention with Saarikko’s waveguide structure in order to provide guided light from a light engine onto an eye of a user to make an image visible to the user, as taught by Saarikko [Abstract],

Claims 13, 14: Kashima et al. disclose an optical element as in claim 11 above
Saarikko et al. further teach 
Claim 13: (Fig. 2) a display element 5 (micro display 5, as image source such as liquid crystal on silicon (LCOS) displays (LCD's), transmissive liquid crystal displays (LCD), matrix arrays of LED's and any other suitable display) that emits an image to the light guide element 10 [0049]. 
Claim 14: (Fig. 2) the display element (combination of Yoshida/Saarikko) emits circularly polarized light - Yoshida discloses in [0156] (Fig. 1) the optical element emits  (in each of the helical structures 7, the helical half pitch hp increases with increasing distance from the light incidence surface 13) [0156].  
It would have been obvious to one of ordinary skill in the art to modify Kashima's invention with Saarikko’s waveguide structure in order to provide guided light from a light engine onto an eye of a user to make an image visible to the user, as taught by Saarikko [Abstract],

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871